ACCEPTED
                                                                                04-14-00811-CV
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                           10/5/2015 2:24:42 PM
                                                                                 KEITH HOTTLE
                                                                                         CLERK

                        No. 04-14-00811-CV
__________________________________________________________________
                              ______                   FILED IN
                                                  4th COURT OF APPEALS
                                                   SAN ANTONIO, TEXAS
               In the Fourth Court of Appeals10/05/2015 2:24:42 PM
                      San Antonio, Texas              KEITH E. HOTTLE
                                                           Clerk
__________________________________________________________________
                               ______

                        RANDY COLEMAN

                             Appellants

                                 v.

                           RALPH DEAN

                              Appellee
__________________________________________________________________

              APPEAL FROM CAUSE NO. 11-04-49987-CV
           th
         79 DISTRICT COURT, JIM WELLS COUNTY, TEXAS
                 HON. JUDGE RICHARD C. TERRELL
__________________________________________________________________

         APPELLANT’S MOTION TO ABATE AND REMAND
__________________________________________________________________

                                      Paul R. Lawrence
                                      State Bar No. 12050000
                                      2180 North Loop West, Suite 510
                                      Houston, Texas 77018
                                      (713) 864-8000
                                      (713) 864-0179 (fax)
                                      prlawrence@lbandd.com

                                      Counsel for Appellant Randy
                                      Coleman



                                 1
                  IDENTITY OF PARTIES AND COUNSEL

Appellants/Defendants:        Appellate Counsel:

Randy Coleman                 Paul Lawrence
                              State Bar No. 12050000
                              2180 North Loop West, Suite 510
                              Houston, Texas 77018

Jim Coleman Company           Paul Lawrence
                              State Bar No. 12050000
                              2180 North Loop West, Suite 510
                              Houston, Texas 77018


Appellee/Plaintiff:           Trial Counsel:

Ralph Dean                    Charles C. Webb
                              State Bar of Texas No. 21039500
                              Webb Cason PC
                              710 N. Mesquite
                              Corpus Christi, Texas 78401

                              Lead Appellate Counsel:

                              Frank Weathered
                              Dunn Weathered Coffey Rivera &
                              Kasperitis, PC
                              611 South Upper Broadway
                              Corpus Christi, Texas 78401




                                2
                        No. 04-14-00811-CV
__________________________________________________________________
                              ______

               In the Fourth Court of Appeals
                      San Antonio, Texas
__________________________________________________________________
                              ______

                       RANDY COLEMAN

                            Appellants

                                v.

                          RALPH DEAN

                              Appellee
__________________________________________________________________

              APPEAL FROM CAUSE NO. 11-04-49987-CV
           th
         79 DISTRICT COURT, JIM WELLS COUNTY, TEXAS
                 HON. JUDGE RICHARD C. TERRELL
__________________________________________________________________

         APPELLANT’S MOTION TO ABATE AND REMAND
__________________________________________________________________




                                3
TO THE HONORABLE FIRST COURT OF APPEALS:

      Comes now Randy Coleman, Appellant, Defendant in the trial court, and

files this Motion to Abate Appeal to extend time for filing of Findings of Fact and

Conclusions of Law, and would respectfully show the Court the following:

                                          I.

      Appellant Randy Coleman was found to be responsible pursuant to a Trial,

presented to the Jury by Plaintiff, but withdrawn from Jury’s consideration by

Plaintiff. The Judge of the Court signed the Judgment on June 30, 2014.

Appellant Randy Coleman brought this Restricted Appeal predicated on his post

answer default and the fact that he did not have notice or knowledge, either actual

or constructive, of the Judgment.

                                         II.

      Appellant Randy Coleman was relegated to this Restricted Appeal to seek

any relief. He was afforded no opportunity to file Requests for Findings of Fact

and Conclusions of Law. This Court has noted that he can only rely on legal

insufficiency of evidence, not factual insufficiency.

                                         III.

      Appellant Randy Coleman has been deprived of any meaningful appeal

without those Findings and Conclusions. Such is not the purpose or the intended

effect of permitting a Defaulting Post Answer Defendant an appeal.


                                          4
                                         IV.

      The Judge that presided the Trial is still on the 79th District Court bench.

Further, all the lawyers involved at the Trial are also available. Rule 2 of the Rules

of Appellate Procedure give this Court broad authority to abate this case and begin

time deadlines anew. Appellant Randy Coleman requests that the Court abate this

Appeal and remand to the Trial Court for an opportunity to prepare and file such

Requests within 20 days. It would appear 60-90 days would be a reasonable time

to prepare, circulate, object, amend and for requests for additional findings and

conclusions.




                                          5
      WHEREFORE PREMISES CONSIDERED, Appellant prays that this

Motion to Abate and Remand be granted, that the Case be remanded to the Trial

Court for preparation and filing of Findings of Fact and Conclusions of Law as

soon as practicable. Appellant also prays for all such other and further relief to

which they may be justly entitled at law or in equity.



                                        RESPECTFULLY SUBMITTED:
                                        LAWRENCE AND BACA, PLLC


                                        _____/s/ Paul R. Lawrence__________
                                        Paul R. Lawrence
                                        State Bar No. 12050000
                                        2180 North Loop West, Suite 510
                                        Houston, Texas 77007
                                        Telephone: (713) 864-8000
                                        Fax: (713) 864-0179
                                        prlawrence@lbandd.com
                                        Counsel for Appellant


                        CERTIFICATE OF CONFERENCE



       I, Paul R. Lawrence hereby certify that I have contacted Frank Weathered’s
office and at the time of the filing of the Motion and we were unable to reach an
agreement.


                                           _/s/ Paul R. Lawrence__________
                                           Paul R. Lawrence



                                           6
                        CERTIFICATE OF SERVICE

      I, Paul R. Lawrence, in compliance with Texas Rule of Appellate Procedure,
hereby certify that a true and correct copy of the foregoing Appellant’s Motion to
Abate and Remand was sent to all other parties to the trial court’s judgment by
facsimile transmission, eservice or certified mail on this the 5th day of October,
2015, as listed below:

Charles C. Webb
Webb Cason PC
710 N. Mesquite
Corpus Christi, Texas 78401
Charlie@wcctxlaw.com

Frank Weathered
Dunn Weathered Coffey Rivera & Kasperitis, PC
611 South Upper Broadway
Corpus Christi, Texas 78401
fweathered@swbell.net

Parker Webb
Webb Cason PC
710 N. Mesquite
Corpus Christi, Texas 78401
parker@wcctxlaw.com

J. Michael Guerra
Law Office of J. Michael Guerra
1600 E. Main, Suite 227
P.O. Box 1968
Alice, Texas 78333
Jmguerra14@gmail.com

Living Modular
16221 Koester
Houston, Texas 77040

                                     __/s/ Paul R. Lawrence
                                     Paul R. Lawrence
                                        7